By the Court,

Savage, Ch. J.
The statute under which the justice’s certificate was granted declares that the official certificate of a justice of the peace certifying the proceedings, judgment and execution in a cause in which judgment has been rendered by him shall be good and legal evidence of the facts contained therein. Laws of 1824, p. 292, § 29. The object of this provision was to facilitate the proof of justices’judgments, and to render unnecessary the personal attendance of justices to testify to judgments rendered by them. If, therefore, the same effect is asked to be given to a certificate as would be claimed from the testimony of the justice, did he appear as a witness in court with his docket, the certificate should, on its face, shew that the justice had jurisdiction both of the person and the subject matter. The object as well as the phraseology of the section creating this species of evidence is widely different from the section of the same act relative to the transcripts of justice’s judgments; that simply enacts that the justice shall furnish to the prevailing party a transcript of the judgment to enable him to have it docketed by the clerk of the county, who is authorized in due time to issue an execution thereupon. Laws of 1824, p. 290, § 20. Where a certificate of a judgment is offered on the trial of a cause as evidence of a judgment duly rendered, unless the party sought to be charged thereby is prepared to impeach the judgment, he is forever estopped : wherefore the certificate ought, at least on its face, to import that it was duly rendered. Such appears to have been the intent of the act when it speaks of the proceedings being certified, viz. that such proceedings should be certified as would shew that the *295justice had jurisdiction; not that the first process in the cause or the evidence given on the trial should be certified; the one would be wholly useless, and the other unnecessary, as the merits of the judgment could not be enquired into collaterally, but the jurisdiction of a court rendering a judgment is always a subject of enquiry in every other court in which such judgment is sought to be enforced. I am therefore of opinion that the certificate produced was insufficient to authorize a recovery, and that the judgment should be reversed, and that a venire de nova be awarded by the common pleas.